Citation Nr: 0719058	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for gouty arthritis 
involving the toes and knees.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in June 1978 with 20 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In the rating decision of January 2005, the RO denied claims 
of service connection for stress fractures of the feet and 
bilateral knee pain.  Evidence since then, including evidence 
submitted by the veteran with a waiver of the right to have 
the evidence initially considered by the RO, shows bunions of 
the feet, surgery for hallux limitus of the left foot, 
chondromalacia of the patellae, infrapatellar tendonitis of 
the right knee, and quadriceps tendonitis adjacent to the 
left knee.  It appears that the veteran wants to raise the 
claims of service connection for bilateral foot and knee 
disabilities other than gouty arthritis again and the matter 
is referred to the RO for appropriate action. 

The application to reopen the claim of service connection for 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

Gouty arthritis, first manifest in the toes more than one 
year after discharge from service in June 1994, is not shown 
to be due to disease or injury of service origin.  




CONCLUSION OF LAW

Gouty arthritis involving the toes and knees is not due to 
disease or injury that was incurred in or aggravated by 
service, and service connection may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2004.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claim.  
 
As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim). 

As for the degree of disability assignable and effective date 
of the claim, the RO provided post-adjudication VCAA notice 
in a letter, dated in March 2006.  As the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim of service 
connection is denied, no disability rating or effective date 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to this claim.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
at the RO before the undersigned Veterans Law Judge in 
November 2006.  The RO has obtained the veteran's available 
service medical records, namely those records dated from 1992 
to 1994, including the separation physical examination.  The 
veteran has asserted that a portion of his service medical 
records prior to 1992 were contained in a briefcase that was 
stolen from his vehicle prior to his discharge from service.  
He indicated that he had checked out his records from a 
military clinic because he had medical appointments at other 
facilities.  The veteran himself has submitted copies of 
various service medical records dated from September 1974 to 
July 1993.  Consideration of the missing service medical 
records has been made in the adjudication of the claim, as 
will be further addressed in the decision below.  

The RO has obtained VA medical records.  The veteran himself 
has submitted various non-VA records, such as those from 
Moncrief Army Community Hospital.  He has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
examination in an effort to substantiate the veteran's claim.  
38 U.S.C.A. § 5103A(d).  Further development in this respect 
is not required because there is no record of gouty 
arthritis, or complaints relative thereto, during service or 
within the first year after discharge in September 1994.  
Also, there is no competent evidence of persistent or 
recurrent symptoms relative to gouty arthritis following his 
discharge from service until many years later.  Under these 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran contends that he has gouty arthritis involving 
his toes and knees that was initially manifest during 
service.  He asserts that his service medical records showing 
his condition were lost.  He states that he has had problems 
including pain with his feet dating back to 1988, and that 
over the years his problems have led to arthritis.  He 
testified that he was first diagnosed in 1988 and given a 
physical profile, and that his pain had steadily progressed 
to the point where he had surgery on one of his feet and 
fluid drained from one of his knees.  He indicated that 
procedures on his foot and knee were not documented because 
his service medical records were lost.  



As noted previously, it appears that the veteran's complete 
service medical record is unavailable for review, presumably 
having been lost.  Where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

A review of the available service medical records does not 
show any complaints, clinical findings, or diagnosis of gouty 
arthritis involving the toes or knees.  At the time of a June 
1992 physical examination, for the purpose of retention, the 
veteran's lower extremities were evaluated as normal.  The 
report of that examination also notes that the veteran's 
medical record had been stolen.  At the time of the veteran's 
retirement physical examination in March 1994, the lower 
extremities were again evaluated as normal.  On a report of 
medical history in March 1994, when questioned as to whether 
he ever had or presently had arthritis, bone, joint or other 
deformity, or swollen or painful joints, the veteran 
indicated "no".  He did indicate having had foot trouble, 
but there was no further explanation.  On each of the 
physical examination reports, it was noted that the veteran 
had no current health problems and that he was not on any 
permanent physical profile.  

After service, VA records show that the veteran underwent a 
VA compensation examination in May 1995.  At that time, he 
reported a history of pain in his feet and lower legs.  The 
diagnoses included left hallux valgus with second 
metatarsalgia.  VA records also show that in December 1998 
the veteran was diagnosed with pes planus and probable 
patellar femoral pain syndrome of the right knee.  

Records from Moncrief Army Community Hospital show that in 
November 2001 the veteran presented with complaints of pain 
in the left toe.  In December 2002, the veteran complained of 
pain in the right great toe.  X-rays of the right toe were 
normal. The assessment was gouty attack, and the veteran was 
prescribed Indocin.  



Additional VA records show that in December 2004 the veteran 
was diagnosed with gout.  It was noted at that time that he 
took Indocin, that his last flare was about a year 
previously, that gout mostly occurred in his left great 
toe/foot, and that he had had symptoms for "years".  In 
July 2005, it was noted that the veteran had had two gout 
attacks in the past six months in areas of the great toes.  

On the basis of the available service medical records, VA 
medical records, and other medical records, there is no 
objective medical evidence of a diagnosis of gouty arthritis 
involving the toes and knees until many years following the 
veteran's retirement from service in June 1994.  As to the 
knees, there is no current medical evidence of gouty 
arthritis.  Moreover, gouty arthritis has not been linked to 
the veteran's service by the medical evidence.  

Although the veteran asserts that his gouty arthritis is 
related to his active service, as a layperson he is not 
competent to provide the requisite medical opinion to support 
the claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for gout 
arthritis involving the toes and knees, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for gouty arthritis involving the toes and 
knees is denied.  

REMAND

The veteran has applied to reopen the claim of service 
connection for bilateral hearing loss.  The RO initial denied 
the claim in a rating decision in September 1994on the basis 
that hearing loss was not shown.  

In conjunction with the current claim, VA records show that 
in August 2005 the veteran underwent an audiologic 
assessment, revealing mild bilateral high frequency 
sensorineural hearing loss.  The claims file does not contain 
the audiogram report of the assessment.  As the findings of 
the VA audiologic assessment are relevant to the application 
to reopen the claim, further evidentiary development under 
the duty to assist is required.  Accordingly, the case is 
REMANDED for the following action:

1. Obtain the report of the VA audiogram 
conducted in August 2005. 

2. Following completion of the above, the 
RO should readjudicate the application to 
reopen the claim of service connection for 
bilateral hearing loss.  If the decision 
remains adverse to the veteran, furnish 
the veteran a supplemental statement of 
the case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


